Citation Nr: 0213818	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-06 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for schizophrenia.

(The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) will be the subject of a 
later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran in this case served on active duty from November 
1944 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston Massachusetts, which denied the veteran's claim 
seeking an increased rating in excess of 50 percent for 
schizophrenia and his claim seeking entitlement to a TDIU 
rating.  The veteran has perfected a timely appeal with 
respect to these issues.

The Board will undertake additional development of the issue 
of entitlement to a TDIU rating pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing the merits of this issue. 


FINDING OF FACT

The veteran's clinical signs and manifestations of 
schizophrenia are productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as sleep disturbance, irritability, and 
disturbance in motivation and mood associated with 
depression.





CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the appealed rating decision, statement of the case, and 
correspondence with the veteran in March 1999 as well as in 
September 2000, the veteran and his representative were 
notified of the information and evidence needed to support a 
claim for entitlement to an increased rating in excess of 50 
percent for his service-connected schizophrenia.  More 
specifically, the RO provided the veteran and his authorized 
representative with a copy of the April 2001 rating decision 
and May 2001 statement of the case.  These documents informed 
the veteran and his representative of the cumulative evidence 
previously provided to VA, and laws and regulations governing 
the veteran's claim, including the reasons for the 
determination made regarding his claim for increase.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining the evidence 
necessary to substantiate his increased rating claim.  First, 
the RO made reasonable efforts to develop the record in that 
the veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA treatment 
records have likewise been associated with the veteran's 
claims folder.  Lastly, in June 1999 and in November 2000 the 
veteran was provided with a VA examination for purposes of 
evaluating the severity of his mental disorder, and copies of 
the examination reports are of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1992).  Accordingly, the veteran's claim 
seeking an increased rating in excess of 50 percent for his 
schizophrenia is ready for appellate review.


II.  Increased Rating Claim.

The veteran contends that an increased rating is warranted in 
his case because his current 50 percent rating does not 
adequately reflect the severity of the symptoms associated 
with his schizophrenia.  The veteran's 50 rating has also 
been in effect for more than 20 years and as such, this 
rating is protected from reduction under the provisions of 
38 U.S.C.A. § 110 (West 1991 & Supp. 2001).  See also 
38 C.F.R. § 3.951 (2001).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under Diagnostic Code 9204, as set forth in the general 
rating formula for mental disorders, a 50 percent rating is 
assigned where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a careful and considered review of the relevant 
medical evidence in this case, to include recent reports of 
VA examination and outpatient treatment, the Board finds that 
the degree of impairment associated with the veteran's 
schizophrenia more nearly approximates the criteria for a 50 
percent rating under diagnostic code 9204.  In this regard, 
the Board notes that following the VA psychiatric evaluations 
conducted in June 1999 and November 2000, the veteran's 
overall Global Assessment of Functioning (GAF) scores were 52 
and 55, respectively, indicating that on both these 
occasions, the symptomatology associated with his 
schizophrenia was productive of serious social and 
occupational impairment.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association:Diagnostic and Statistical Manual of 
Mental Disorders, Third & Fourth Editions (DSM-III & DSM-IV), 
for rating purposes.)  The VA examiner in November 2000 noted 
that the veteran manifested some degree of decreased 
psychomotor activity, somewhat low ambition and some moderate 
degree of depressed mood.  It was additionally noted that the 
veteran had a past history of psychotic breakdown, 
psychiatric hospitalization, and on-going follow-up treatment 
for his psychiatric symptoms lasting for the past 20 years.  
Recent VA treatment records, dated during 1998 to 2000, 
support a finding that the veteran has indeed been seeking 
treatment for his psychiatric symptoms to include depression, 
insomnia, and grumpiness.  Moreover, the VA examiner in June 
1999 indicated that he had met with the veteran's wife, and 
she admitted that the veteran was very difficult to get along 
with.  The VA examiner (in June 1999) also indicated that the 
manifestations of the veteran's schizophrenia included 
irritability, suspiciousness of others, outburst of violent 
temper (mostly verbal), anxiety, withdrawal and social 
isolation.  For these reasons and bases, and in complying 
with 38 C.F.R. § 3.951, the Board determines that the 
totality of the evidence supports a rating of 50 percent for 
schizophrenia.

An evaluation in excess of 50 percent, however, has not been 
shown to be warranted, as there is no evidence of increased 
symptomatology which is consistent with either a 70 or 100 
percent evaluation under the general rating criteria for 
mental disorders.  Notably, the evidence of record does not 
indicate that the veteran suffers from deficiencies in most 
areas such as work, family relations, judgment, and thinking 
so as to warrant an increased 70 percent evaluation.  On the 
occasion of his June 1999 and November 2000 VA evaluations, 
the veteran was well oriented as to person, place and time.  
There was no evidence of a thought process disorder.  It was 
noted that the veteran's affect was appropriate.  There is no 
evidence in the record indicating that the veteran presently 
has suicidal or homicidal ideation, nor does he neglect his 
personal appearance and hygiene.  Both the VA examiners in 
June 1999 and November 2000 judged the veteran's intellectual 
function and memory as average.  In June 1999, the VA 
examiner noted that although the veteran's symptomatology 
manifested at work, the veteran did retire from the Post 
Office after 34 and a half years.  Finally, in regards to 
social relationships, the evidence indicates that the veteran 
has continued to maintain an effective relationship with his 
wife and children.  Given the veteran's past ability to 
maintain employment and his present ability to partially 
function socially, the Board determines that an increased 
rating in excess of the veteran's current 50 percent rating 
is not warranted.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this regard, the record does not reflect that the veteran's 
schizophrenia has recently required him to undergo 
hospitalization, nor is there evidence indicating the 
disability resulted in marked interference with the veteran's 
employment prior to his recent retirement.  Accordingly, 
while the veteran's schizophrenia may well case him some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veteran's who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record, 
the Board finds that the currently assigned 50 percent 
schedular rating under 38 C.F.R. §§ 4.130, 4.132, Diagnostic 
Code 9204 (1995 & 2001), has already adequately addressed, as 
far as can practicably be determined, the average impairment 
of earning capacity due to the veteran's service-connected 
schizophrenia. See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for an increased in excess of 50 
percent for schizophrenia.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating in excess of 50 percent 
for schizophrenia is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

